McMurray, Presiding Judge.
Our prior judgment in Tarvestad v. State, 198 Ga. App. 863 (403 SE2d 446), wherein this Court affirmed the trial court, having been reversed by the Supreme Court of Georgia in Tarvestad v. State, 261 Ga. 605 (409 SE2d 513) (1991), our judgment is vacated and the judgment of the trial court is reversed.

Judgment reversed.


Sognier, C. J., Birdsong, P. J., Carley, P. J., 
*59
Pope, Beasley, Cooper, Andrews, JJ., and Judge Arnold Shulman concur.

Decided November 25, 1991.
Billy L. Spruell, for appellant.
Thomas C. Lawler III, District Attorney, Terry L. Lloyd, Allyson Fritz, Assistant District Attorneys, for appellee.